Citation Nr: 9923512	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to the restoration of a 100 percent evaluation 
for the veteran's service-connected thrombotic 
thrombocytopenia purpura (TTP).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1989 to 
October 1994.  

In December 1994, the veteran was, in part, granted service 
connection for TTP with a 10 percent rating, effective on 
November 1, 1994.  

In October 1995, the RO, in part, granted an increased rating 
of 30 percent, effective on November 1, 1994.  

In January 1997, the RO, in part, granted an increased rating 
of 100 percent, effective on March 12, 1996.  The RO noted 
that a VA examination was being scheduled to assess the 
ongoing level of disability, as the condition was reported to 
be subject to improvement.  

In April 1997, the RO, in part, proposed to reduce the 
veteran's rating for the service-connected TTP to a 
noncompensable rating.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 decision of the RO, which, in part, 
reduced the service-connected TTP to a noncompensable rating.  






REMAND

The veteran contends, in essence, that her service-connected 
TTP is severe enough to warrant an increased rating.  

On a VA examination for hematologic disorders in February 
1997, the veteran was reported to have had two attacks of 
thrombocytopenic purpura, one of which was in 1994 and 
another in 1996.  She was reported to be able to lead a 
normal life between attacks and had been advised that she 
might need a splenectomy if she had a recurrence.  Her 
platelet count was reported to be 229,000, which was within 
normal range.  She was diagnosed with thrombocytopenic 
purpura under treatment, in remission.

In May 1997, Artis R. Croslin, M.D., reported that the 
veteran had the hematological diagnosis of TTP, which had 
first occurred in 1994.  Her complete blood count was 
reported to reveal a platelet count of 188,000.  Dr. Croslin 
reported that, despite the veteran's current hematological 
stability, TTP was noted to have late relapses up to 10 years 
from initial diagnosis and that, on the basis of her past 
history of relapse and the possibility of further episodes, 
he felt that her disabilities continued at their original 
rate.

The veteran's claim for increased rating is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  VA therefore has a duty to assist 
her in developing the facts pertinent to her claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Board finds that further evaluation is 
necessary to determine the current severity of the service-
connected TTP.

Thus, to ensure that all evidence potentially relevant to 
this claim is obtained, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
the service-connected TTP since February 
1997.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
hematology examination to determine the 
current severity of the service-connected 
TTP.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.  The examiner should 
specifically comment as to the veteran's 
platelet count, whether there is active 
bleeding and whether she requires 
treatment and, if so, what type of 
treatment is necessary.

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  If 
the action taken remains adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


